DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2020, 10/09/2020, and 12/10/2021 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Regarding the term “calibration” in Claim 1, applicant defines “calibration” as the re-compacting and re-shaping of pressed parts, especially sintered pressed parts (by a further pressing procedure) to improve the dimensional accuracy and/or surface quality and/or increase the density of the pressed part.” (Page 1, Lines 6-10);
Regarding Claim 5, a “calibration press device” is therefore interpreted to be a device that performs the step of calibration by pressing.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations that invoke 112f in this application include “at least one means for determining a weight and/or a geometric dimension” in claim 8; 
“at least one means for detecting a pressing position and/or a pressing force of a preceding pressing procedure” in claim 9; 
“at least one means for determining a pressing force and/or pressing position” in claim 13; 
“at least one means for determining a pressed part high and/or segment height, and/or volume, and/or a density of the pressed part” in claim 16; 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "pressing force of a preceding (powder) pressing procedure" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Previously, applicant requires a “and/or depending on at least one production parameter of a preceding pressing and/or sintering step of the respective pressed part” in Claim 1; It is unclear if applicant is intending to further limit the claim 1 embodiment of “depending on at least one production parameter of a preceding pressing and/or sintering step” to only a preceding pressing step and not a sintering step, and where the pressing position further describes the “at least one specific pressed part parameter” of Claim 1;  or if the claim 3 limitation is intending to imply that the calibration is controlled depending on pressing position of a pressing procedure AND/OR a pressing force of a preceding pressing procedure, wherein the claim 1 embodiment of “depending on at least one production parameter of a preceding pressing and/or sintering step” is required. Therefore, the metes and bounds of the claim are also considered indefinite. For the purpose of further examination, both interpretations will be considered. 
Claim 5 recites the limitation "a/the calibration press device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Previously, applicant requires a “a calibration press device is not stopped during calibration of a plurality of pressed parts”; It is unclear if applicant is therefore intending to include an embodiment where more than one calibration press device (one that is not stopped during calibration of a plurality of pressed parts and one that is not stopped during a calibration of an individual pressed part); or if applicant merely intended to use “a” to limit the claim as alternative emodiments such as “a calibration press device is not stopped during calibration of a plurality of pressed parts OR a calibration press device is not stopped during calibration of an individual pressed part”. For the purpose of further examination the following combinations are interpreted to be what is claimed in that (1) a calibration press device is not stopped during calibration of a plurality of pressed parts OR a calibration press device is not stopped during calibration of an individual pressed part; (2) a calibration press device is not stopped during calibration of a plurality of pressed parts AND the calibration press device is not stopped during calibration of an individual pressed part. 
Claim 9 recites the limitation "pressing force of a preceding (powder) pressing procedure" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Previously, applicant requires a “and/or depending on at least one production parameter of a preceding pressing and/or sintering step of the respective pressed part” in Claim 7; It is unclear if applicant is intending to further limit the claim 7 embodiment of “depending on at least one production parameter of a preceding pressing and/or sintering step” to only a preceding pressing step and not a sintering step, and where the pressing position further describes the ;  or if the claim 3 limitation is intending to imply that the calibration is controlled depending on pressing position of a pressing procedure AND/OR a pressing force of a preceding pressing procedure, wherein the claim 7 embodiment of “depending on at least one production parameter of a preceding pressing and/or sintering step” is required. Therefore, the metes and bounds of the claim are also considered indefinite. For the purpose of further examination, both interpretations will be considered. 
The claim 16 limitation of “wherein at least one means for determining a pressed part height and/or segment height, and/or a volume, and/or a density of the pressed part” renders the claim indefinite as it is unclear what is the claim is intending to limit; therefore, the metes and bounds of the claim are also indefinite. For the purpose of further examination it will be interpreted that the means the determining a pressed part is based on one or more of height and/or segment height, and/or a volume, and/or a density of the pressed part. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim 16 limitation of “wherein at least one means for determining a pressed part height and/or segment height, and/or a volume, and/or a density of the pressed part” fails to further limit Claim 8, from which is depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rundel (DE10301224A1).
Regarding Claims 1, 7 and 10-12, 14, and 16, Rundel teaches a method for calibrating sintered pressed parts [0002], comprising: 
Calibrating each individual pressed part controllably based on a pressed part thickness parameter of the respective pressed part measured before calibration [0003, 0007] the thickness of the pressed/sintered part as a parameter is also considered to read on the claimed limitation of a production parameter of a preceding pressing and/or sintering step of the respective pressed part as thickness of a pressed part is considered a production parameter; 
The calibration is controlled based on the thickness of the molded article [0007]. 
The control device of Claim 7 and the calibration press device of Claims 10-11 is considered implied or implicit to the calibration system including control capabilities. 
Regarding Claim 12, Rundel teaches a system including powder press device capable of sintering and/or pressing [0025] as well as a calibration press device [0026].
Regarding Claims 2, 8 and 16, the thickness of the molded article is a geometric dimension of height. The means for detecting this property is therefore also considered taught by the prior art. 
Regarding Claim 3, 9 and 13, Rundel teaches control of calibration further depends on the path or position of the press ram [0007]; further the thickness of the molded part is considered to depend on both the pressing force and pressing position of a preceding pressing procedure, resulting in a variable molding thickness. The means for detecting this property as well as a means for determining a pressing force/pressing position is therefore also considered taught by the prior art. 
Regarding Claim 4, Rundel teaches the pressing force and press position are controlled during calibration [0012]. 
Regarding Claim 5, Rundel teaches the measurement for control can be taken before the end position of the ram is reached [0008] and that “ideally, measurements are taken during the compaction/pressing process without stopping the press in order not to lose any time” [0021]; this is considered to apply for both producing an individual and multiple parts.  
Regarding Claims 15 and 17, Rundel teaches the starting material is powder [0025]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rundel as applied to claims 1-5 above as evidenced by Schmid et al. (US8474295B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Rundel in view of Schmid.
Regarding Claim 6, Rundel teaches that the part to be calibrated may be sintered or metal powder pressed [0002], but does not explicitly teach that the molded part is both pressed AND sintered. However, Schmid teaches a method of calibrating a sintered metal part (Col. 3, Lines 55-60), and defines “sintered parts” as workpieces made by compressed and sintered metal powder (Col. 1, Lines 18-19) and where in order to increase dimensional accuracy of a sintered part, calibration can be performed (Col. 6, Lines 4-12); and teaches the sintered part is made from metal powder which is pressed and then sintered (Col .7, Lines 18-20). Under the definition of Schmid, the metal sintered part of Rundel is by definition pressed and sintered metal powder, reading on the claimed limitation of pressing a starting material into a pressed part and then sintering the pressed part. Alternatively, it would have been obvious to one of ordinary skill in the art to press and sinter the powder part to be calibrated of Rundel for the purpose of forming a sintered part where sintering from pre-compacted green (unsintered) object allows the object to be sintered to be closer to its ultimate shape and thereby does not require a complex shaped mold for the sintering apparatus, and allows to compacted object to merely be consolidated in a furnace without complex pressing parts. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738